Citation Nr: 1129353	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-26 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for degenerative arthrosis of the right knee, rated 10 percent disabling on the basis of limitation of knee flexion and 10 percent disabling on the basis of limitation of knee extension.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to April 1992.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from December 2006 and November 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the December 2006 decision, the RO denied the Veteran's petition to reopen claims for service connection for bilateral hearing loss and tinnitus as new and material evidence had not been received.

In the November 2009 decision, the RO denied an increased rating in excess of 10 percent for degenerative arthrosis of the right knee.

In his April 2006 notice of disagreement (VA Form 21-4138), the Veteran requested a hearing before a hearing officer at the RO as to the issues of whether new and material evidence had been received to reopen the claims for service connection for bilateral hearing loss and tinnitus.  An informal hearing conference with a Decision Review Officer (DRO) was conducted in July 2007 in lieu of a formal hearing and a report of the conference has been associated with the Veteran's claims folder.

The Veteran testified before the undersigned at a December 2008 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In February 2009, the Board granted the Veteran's petition to reopen the claims for service connection for bilateral hearing loss and tinnitus, but denied the underlying claims.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veteran's Claims (Court).

In September 2010, the RO granted a separate 10 percent rating for degenerative arthrosis of the right knee on the basis of limitation of knee extension, effective September 14, 2009.

In a December 2010 memorandum decision, the Court vacated that part of the Board's February 2009 decision that denied entitlement to service connection for bilateral hearing loss and tinnitus and remanded the case for readjudication in compliance with directives specified in the Court's decision.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since August 10, 2009, the Veteran's right knee disability has been manifested by limitation of flexion to between 40 and 120 degrees and limitation of extension to between 20 and 0 degrees, with pain throughout the entire range of knee motion.

2.  From September 11, 2009 to October 5, 2009, the Veteran experienced severe instability and subluxation of the right knee. 


CONCLUSIONS OF LAW

1.  The criteria for an increased 60 percent rating for degenerative arthrosis of the right knee have been met since August 10, 2009.  38 U.S.C.A. §§ 1155, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.400(o), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5164, 5256, 5258-5263 (2010). 

2.  The criteria for a separate 10 percent rating for right knee instability were met from September 11, 2009 to October 5, 2009.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.68, 4.71a, Diagnostic Codes (DCs) 5164, 5257 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in September 2009, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for degenerative arthrosis of the right knee.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the September 2009 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under which the Veteran is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez-Flores v. Peake insofar as it required VA, in increased ratings claims, to provide notice of alternative diagnostic codes or potential daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not be Veteran specific, and that while impairment in activities of daily life may indicate impairment in earning capacity, the statutory scheme does not require such evidence for proper adjudication of a claim.  Id.

Nevertheless, the September 2009 letter notified the Veteran that VA would consider evidence of the impact of his disability upon daily life.

The September 2009 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the September 2009 letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened.  

The September 2009 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's December 2008 hearing, the undersigned identified the issues on appeal at that time (i.e. entitlement to service connection for bilateral hearing loss and tinnitus) and asked the Veteran about treatment in an effort to ensure that all relevant records were obtained.  Furthermore, the Veteran has actual knowledge of the evidence necessary to substantiate his service connection claims in that he was informed in the December 2006 rating decision and in an August 2007 statement of the case that evidence showing that he has been diagnosed as having current hearing loss and tinnitus and that such disabilities are related to service is necessary.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, Social Security Administration (SSA) disability records, and all of the identified post-service VA treatment records.  In addition, he was afforded VA examinations for degenerative arthrosis of the right knee.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's degenerative arthrosis of the right knee is currently rated 10 percent disabling under 38 C.F.R. § 4.71a, DCs 5010-5260 on the basis of limitation of knee flexion and 10 percent disabling under 38 C.F.R. § 4.71a, DC 5261 for limitation of knee extension.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2010).  Here, the use of DCs 5010-5260 reflects that the Veteran's right knee disability is rated as traumatic arthritis of the right knee under DC 5010 and that a 10 percent rating is assigned based on limitation of knee flexion under DC 5260.

Traumatic arthritis is rated under the same diagnostic criteria as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  DC 5003. 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998). 

The General Counsel has subsequently held that a separate rating could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

Limitation of Knee Motion

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010). 

Limitation of knee flexion is rated as follows: a 10 percent rating is warranted when it is limited to 45 degrees; a 20 percent rating is warranted when it is limited to 30 degrees; and a 30 percent rating is warranted when it is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Limitation of knee extension is rated as follows: a 10 percent rating is warranted when it is limited to 10 degrees; a 20 percent rating is warranted when it is limited to 15 degrees; a 30 percent rating is warranted when it is limited to 20 degrees; a 40 percent rating is warranted when it is limited to 30 degrees; and a 50 percent rating is warranted when it is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

VA treatment records dated from November to December 2008 indicate that the Veteran reported right knee pain and occasional swelling.  The pain was worse with activity.  Ranges of knee motion were recorded as flexion to between 120 degrees and "normal" and extension to 0 degrees, with pain on full flexion and extension.  There was a mild valgus deformity which was partially correctable and patellar crepitus and the knee was tender to palpation over the lateral joint line.  There was no erythema, edema, or effusion and the knee was stable.  The Veteran had an antalgic gait and used a cane.  X-rays revealed mild degenerative changes of the knee.  Diagnoses of right knee pain and right knee degenerative joint disease were provided.

A VA orthopedic surgery outpatient treatment note dated on August 10, 2009 reveals that the Veteran reported that he experienced progressive right knee pain.  He had received knee injections, which helped his symptoms significantly.  Pain was mainly associated with movement of the leg.  Examination revealed that the Veteran walked with an antalgic gait and used a cane.  Range of knee motion was recorded as flexion to 100 degrees and extension to 0 degrees, but motion was very slow and painful.  There was crepitation over the anterior knee with range of motion and there was tenderness to palpation over the anteriomedial joint line.  The popiliteal fossa was soft and nontender and there were no palpable masses.  X-rays revealed very mild osteoarthritic changes.  The Veteran was diagnosed as having progressive right knee pain and likely early osteoarthritis.

In a statement dated on September 11, 2009 (VA Form 21-4138), Barry L. Lee, M.D. reported that the Veteran experienced severe lateral instability and subluxation of the right knee.  Also, knee flexion was limited by 15 to 25 degrees due to pain and joint disease.

A VA examination report dated October 6, 2009 reveals that the Veteran reported that he experienced constant worsening right knee pain which was 8/10 in intensity and occasional knee swelling, instability, and locking.  Such symptoms were aggravated by prolonged standing and walking.  He had not undergone any right knee surgery, but he received cortisone shots approximately every 3 months.  The shots provided significant improvement in symptoms for approximately 2 months, after which the effects of the shots gradually wore off.  He also treated his symptoms with medication.

The Veteran had been unemployed since 1995 due to the fact that he lost his left leg in a truck accident and was disabled.  It did not appear as if the right knee disability was related to his unemployment and his activities of daily living were mainly affected by his left leg disability.  He did not experience any flare ups of his right knee disability, but he did use a cane for ambulation.

Ranges of right knee motion were recorded as extension to 20 degrees and flexion to 40 degrees, with severe pain throughout the entire ranges of motion, and repetitive motion was not possible due to pain.  The physician who conducted the examination noted that it did not appear as if the Veteran had put forth significant efforts during range of motion testing.  

Examination of the knee revealed diffuse tenderness to palpation which was more severe on the superior aspect of the patella.  The knee was not warm, swollen, or red, and there was only minimal crepitus.  Anterior and posterior drawer tests, McMurray test, and Lachmans test were all normal and the knee was stable to varus and valgus testing.  The Veteran had an antalgic gait which was partially secondary to his left leg amputation.  X-rays revealed mild osteoarthritic changes of the medial compartment.  A diagnosis of mild degenerative joint disease of the right knee was provided.

The examiner noted that the Veteran allowed only minimal examination of the knee due to profound pain, but that the symptoms of pain were out of proportion with what was seen on the rest of the examination and radiographs.

A July 2010 VA physical therapy evaluation note indicates that the Veteran reported right knee pain which was worse with steps and prolonged walking, but that he ambulated independently.  Examination revealed that the knee was stable to varus and valgus stress.  Lachmans and posterior drawer tests were both negative.  Muscle strength associated with knee extension and flexion were both 4/5.

A September 2010 VA examination report indicates that the Veteran reported that he experienced constant severe right knee pain which was 9/10 in intensity.  There were no particular aggravating or relieving factors and no flare ups.  There was occasional locking and swelling of the knee, as well as instability to the extent that the Veteran had fallen on several occasions.  He had not undergone any knee surgeries, but he had received 5 cortisone injections which provided temporary relief of symptoms.  He had been unemployed since 1995 due to his left leg amputation and did not "do anything at home."  He used a right knee brace and cane for ambulation.

Right knee ranges of motion were recorded as extension to 10 degrees ("10 degrees short of full extension") and flexion to 45 degrees with pain throughout the entire ranges of motion.  There was no decrement due to pain or fatigue following repetitive motion.  Lachmans test was normal, but drawer testing was limited due to lack of flexion and McMurray's testing was not adequately performed due to excessive guarding and pain.  There was no definite anterior ligamentous laxity and varus and valgus testing were both normal.  There was medial joint line tenderness to palpation and minimal crepitus, but no erythema, warmth to touch, bony deformity, joint effusion, or swelling.  The Veteran was diagnosed as having mild degenerative joint disease of the right knee.

The examiner who conducted the September 2010 VA examination reported that the Veteran had put forth adequate effort during the examination in that range of motion of the right knee on sitting and walking did not appear to exceed that which was obtained during the examination.

The August 2009 VA orthopedic surgery outpatient treatment note and October 2009 and September 2010 VA examination reports reflect that there was pain associated with the Veteran's right knee throughout the entire range of motion, which were recorded as flexion to 100, 40, and 45 degrees and extension to 0, 20, and 10 degrees, respectively.  Flare-ups were not reported.  Given the evidence of pain throughout the entire range of motion, increased 30 and 50 percent ratings are warranted under DCs 5260 and 5261, respectively, on the basis of functional impairment that equates to forward flexion limited to 15 degrees and extension limited to 45 degrees.  These are the maximum allowable ratings for limitation of knee motion under DCs 5260 and 5261.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5260-5261.

The increased 30 and 50 percent ratings for limitation of right knee flexion and extension due to pain throughout the entire range of knee motion were factually ascertainable as of the date of the August 2009 VA orthopedic surgery outpatient treatment note (August 10, 2009).  As this date was within one year prior to the date that the Veteran's increased rating claim was received (September 14, 2009), the increased 30 and 50 percent ratings are effective August 10, 2009.  See 38 U.S.C.A. § 5110(a),(b); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  In the alternative, the August 2009 treatment notes could be viewed as claims for increase, but the result is the same.  38 C.F.R. § 3.157(b)(1) (2010).

A review of medical records dated from September 14, 2008 to August 9, 2009 reflects that the Veteran is not entitled to increased ratings in excess of 10 percent for limitation of knee flexion and/or extension for any period prior to August 10, 2009 because ranges of knee motion were recorded as flexion to between 120 degrees and "normal" and extension to 0 degrees, with pain only on full flexion and extension.  Also, Dr. Lee reported limitation of knee flexion of 15 to 25 degrees in his September 2009 statement. 

In other words, even considering pain, the limitation of right knee flexion more closely approximated the noncompensable level than the criteria for a 10 percent rating under DC 5260 prior to August 10, 2009, as the evidence did not reflect that the Veteran's pain was so disabling to actually or effectively result in flexion limited to 30 degrees- the requirement for the next higher percent rating under DC 5260.  38 C.F.R. §§ 4.7, 4.71a, DC 5260.  Furthermore, no limitation of extension had been found during this period, even with consideration of functional factors.  Hence, a separate rating for limitation of knee extension was not warranted.  38 C.F.R. § 4.71a, DC 5261.  

Therefore, prior to August 10, 2009, a 10 percent rating was warranted under DC 5010 on the basis of noncompensable limitation of knee flexion with X-ray evidence of arthritis and an increased rating is not warranted.  

Thus, since August 10, 2009 the Veteran's service-connected disabilities of the right knee based on limitation of motion consisted of limitation of flexion (rated 30 percent disabling) and limitation of extension (rated 50 percent disabling).  Also, as explained below, the Veteran's right knee disability included severe knee instability and subluxation (rated 30 percent disabling under 38 C.F.R. § 4.71a, DC 5257) during the period from September 11, 2009 to October 5, 2009.  Therefore, the combined disability rating for the right lower extremity is 70 percent for the periods from August 10, 2009 to September 10, 2009 and since October 6, 2009 and 80 percent for the period from September 11, 2009 to October 5, 2009.  See 38 C.F.R. § 4.25.  

Ratings of 70 and 80 percent for a right knee disability, however, violate the amputation rule, which allows for no more than a 60 percent rating for the Veteran's entire right knee disability.  See 38 C.F.R. §§ 4.68, 4.71a, DC 5164.  Thus, an increased 60 percent rating for the Veteran's right knee disability, to include instability (from September 11, 2009 to October 5, 2009) and limitation of flexion and extension is warranted, effective August 10, 2009.



Instability

As to right knee instability, under DC 5257, knee impairment with recurrent subluxation or lateral instability is rated as follows: a 10 percent rating is warranted if the condition is slight; a 20 percent rating is warranted if the condition is moderate; and a 30 percent rating is warranted if the condition is severe.  38 C.F.R. § 4.71a, DC 5257.

A December 2008 VA orthopedic surgery consultation note reveals that examination revealed that the right knee was stable.  

In his September 2009 statement, Dr. Lee reported that the Veteran experienced severe lateral instability and subluxation of the right knee.  

The October 2009 VA examination report reveals that the Veteran reported that he experienced occasional knee instability which was aggravated by prolonged standing and walking.  Examination revealed that anterior and posterior drawer tests, McMurray test, and Lachmans test were all normal and that the knee was stable to varus and valgus testing.  

The July 2010 VA physical therapy evaluation note indicates that the Veteran's right knee was stable to varus and valgus stress and that Lachmans and posterior drawer tests were both negative.  

The September 2010 VA examination report indicates that the Veteran reported that he experienced occasional right knee instability to the extent that he had fallen on several occasions.  He used a right knee brace and cane for ambulation.  Examination of the knee revealed that Lachmans test was normal, but drawer testing was limited due to lack of flexion and McMurray's testing was not adequately performed due to excessive guarding and pain.  There was no definite anterior ligamentous laxity and varus and valgus testing were both normal.  

Prior to the VA examination dated October 6, 2009, the above evidence reveals that right knee instability and subluxation was first reported by Dr. Lee in his statement dated September 11, 2009.  These impairments were described as severe.  The Veteran also reported during the October 2009 VA examination that he experienced occasional knee instability.  Furthermore, he reported during the September 2010 VA examination that he experienced occasional right knee instability and that he used a knee brace.   

The Veteran is competent to report observable symptoms of his right knee disability, such as instability.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  During the October 2009 VA examination, July 2010 VA physical therapy evaluation, and September 2010 VA examination,  anterior and posterior drawer tests, McMurray test, and Lachmans test were all normal, the knee was stable to varus and valgus stress, and there was no definite anterior ligamentous laxity.  

Based on the objective evidence of a lack of knee instability during the October 2009 and September 2010 VA examinations and the July 2010 VA physical therapy evaluation, the Board concludes that the Veteran's statements to the contrary are not credible.  However, in light of Dr. Lee's September 2009 statement that the Veteran experienced severe right knee instability and subluxation and the lack of evidence to the contrary during the period from the September 2009 statement to the October 2009 VA examination, a separate 30 percent rating for severe right knee instability and subluxation under DC 5257, from September 11, 2009 to October 5, 2009, is warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5257.

As explained above, the Board is granting an increased 60 percent rating for the Veteran's entire right knee disability, effective August 10, 2009 and this is the maximum allowable rating under the amputation rule.  See 38 C.F.R. §§ 4.68, 4.71a, DC 5164.  Therefore, the Veteran's 30 percent rating for severe knee instability and subluxation is included in the 60 percent rating.

In addition, the Veteran is not entitled to a rating under DCs 5256, 5258-5259, or 5262-5263 as there is no evidence of ankylosis, cartilage removal, tibia or fibula impairment, or genu recurvatum.  Although there is evidence of right knee pain, this is already compensated under the current ratings.  While the Veteran reported occasional locking during the October 2009 and September 2010 VA examinations, there is no evidence of semilunar cartilage dislocation and the absence of effusion was specifically noted.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

There has been no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected right knee disability.  The symptoms of the Veteran's disability are right knee pain, swelling, valgus deformity, crepitus, tenderness, instability, subluxation, locking, and limitation of motion and an antalgic gait.  These symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased 60 percent rating for a right knee disability, to include instability (from September 11, 2009 to October 5, 2009) and limitation of flexion and extension is granted, effective August 10, 2009.


REMAND

The Veteran has reported and the evidence reflects that he has been treated for hearing loss and tinnitus.  Furthermore, he has reported that he was exposed to loud noises in service associated with military weaponry and that other than noise associated with being a truck driver, he was not exposed to any significant noise following service.  

The Veteran's DD 214 and service treatment records reflect that his military occupational specialty was, among other things, a cannon crewmember, that he was routinely exposed to hazardous noise in service, and that he was issued earplugs to protect against noise exposure in service.  Thus, there is competent evidence of current hearing disabilities and in-service noise exposure.

The Veteran was afforded a VA audiological examination in December 2006.  The audiologist who conducted the examination noted that there was no history of tinnitus.  She did not include the results of a puretone audiometry test and reported that the results of a speech recognition test were too unreliable to score.  She concluded that the examination was inadequate and explained that the pure tone thresholds were significantly elevated compared to speech reception thresholds, that the Veteran was very slow to respond, and that the results of audiological testing were significantly different than those obtained during a June 2006 VA audiological evaluation.

The examiner opined that hearing loss was not caused by or a result of military noise exposure.  This opinion was based on the fact that the Veteran had normal hearing at the time of his separation from service.  There was no opinion provided as to the etiology of any tinnitus because the Veteran did not complain of any tinnitus.

In an April 2007 statement (VA Form 21-4138), Ernest L. Edwards, M.D. reported that the Veteran had been treated for hearing loss and tinnitus since a month after his discharge from service in 1992.  He opined that the Veteran's hearing loss was likely ("as likely as not") related to noise exposure in service.  He reasoned that the Veteran was exposed to noise associated with military weaponry for approximately 15 years and that he had not been exposed to high frequency noises since the military.  Following service he had worked in a club and as a truck driver before he stopped working in 1995.

The Veteran was afforded a second VA audiological examination in July 2007 with the same examiner who had conducted the December 2006 VA examination.  The examiner again reported that there was no history of tinnitus, did not include the results of a puretone audiometry test, and reported that the results of a speech recognition test were too unreliable to score.  She concluded that this examination was also inadequate.

The examiner opined that hearing loss and tinnitus were not caused by or a result of military noise exposure.  This opinion was based on the fact that the Veteran's hearing was normal at the time of his separation from service, that noise did not cause delayed onset hearing loss, and that there were no complaints of ear noises.  

In its December 2010 memorandum decision, the Court indicated that the December 2006 and July 2007 VA examinations were inadequate because the examiner did not adequately discuss the functional effects of the Veteran's hearing problems and she did not provide sufficient rationales for her opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Furthermore, the Court noted that due to the boilerplate format of the examination reports and their virtually identical nature, the examiner did not appear to adequately consider the Veteran's complaints of tinnitus.  

VA regulations provide that if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Thus, a remand is required to afford the Veteran a new VA audiological examination to determine whether he has current hearing loss and tinnitus and to obtain medical opinions as to the etiology of any such disabilities.

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).
A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from securing or following all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a) (2010).  An evaluation must be made as to whether there are circumstances in the veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

Evidence associated with the Veteran's claims folder reflects that he had been unemployed since 1995 following his left leg amputation and that he is in receipt of SSA disability benefits.  Also, in statements dated in May and June 2008, Dr. Lee opined that the Veteran was unable to work due to numerous non service-connected disabilities as well as his service-connected hypertension and lower back disability.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.  

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Although Dr. Lee opined that the Veteran's service-connected hypertension and lower back disability have contributed to his inability to work, an opinion is needed as to whether his service-connected disabilities, alone, are sufficient to s prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

In his April 2007 statement, Dr. Edwards reported that his audiology clinic at Fort Jackson, South Carolina had treated the Veteran for hearing loss and tinnitus since 1992.  There is no indication that any attempts have been made to obtain relevant treatment records from Dr. Edwards.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).

Furthermore, in letters dated in June 2008 and August 2010, the Veteran's representative raised the issues of entitlement to service connection for psychiatric and cardiac disabilities.  These claims have not yet been adjudicated and they, as well as the claims for service connection for bilateral hearing loss and tinnitus, are inextricably intertwined with the issue of entitlement to a TDIU.  Holland v. Brown, 6 Vet. App. 443, 446 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should adjudicate the claims for service connection for psychiatric and cardiac disabilities.

2.  Take all necessary steps to obtain and associate with the claims file all records of the Veteran's treatment for hearing disabilities from Dr. Edwards at the audiology clinic at Fort Jackson, South Carolina.

All efforts to obtain these records must be documented in the claims file.  The Veteran must be notified of any records that are unavailable and the efforts VA made to obtain the records, provided a description of any further action VA will take concerning his claim, and advised to submit any such records that are in his possession.  All such notification must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

3.  After any additional treatment records have been obtained and associated with the Veteran's claims file, schedule him for a VA audiological examination with an examiner who has not yet examined him to determine the nature and etiology of any current hearing loss and tinnitus. All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The Veteran should be afforded audiology testing, including a puretone audiometry test and a speech recognition test (Maryland CNC test), and all results of such tests should be recorded.  The examiner must also fully describe the functional effects of the Veteran's hearing disability. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current hearing loss had its onset in service, is related to the Veteran's in-service noise exposure, or is otherwise related to a disease or injury in service. 

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that any current tinnitus (any tinnitus diagnosed or reported since July 2006) had its onset in service, is related to the Veteran's in-service noise exposure, or is otherwise related to a disease or injury in service. 

In formulating the above opinions, the examiner should acknowledge and comment on all previous diagnoses of tinnitus, Dr. Edwards' April 2007 opinion, and the opinions of the examiner who conducted the December 2006 and July 2007 VA examinations.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The absence of evidence of treatment for hearing loss or tinnitus in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion. 

The examiner is advised that the Veteran is competent to report noise exposure and hearing problems in service, his symptoms (including tinnitus), and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

4.  After any additional treatment records have been obtained and associated with the Veteran's claims file, schedule him for a VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (chronic low back strain, hypertension, and degenerative arthrosis of the right knee) would, collectively, prevent him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him. 

The examiner should also report whether his or her opinion would change if a psychiatric disability, cardiac disability, hearing loss, and/or tinnitus were considered service-connected disabilities. 

In formulating the above opinions, the examiner should acknowledge and comment on Dr. Lee's May and June 2008 statements.

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 
The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete. 

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


